
	

113 HR 1015 IH: Huntington’s Disease Parity Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1015
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Pascrell (for
			 himself and Mr. Kinzinger of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Commissioner of Social Security to revise
		  the medical and evaluation criteria for determining disability in a person
		  diagnosed with Huntington’s Disease and to waive the 24-month waiting period
		  for Medicare eligibility for individuals disabled by Huntington’s
		  Disease.
	
	
		1.Short titleThis Act may be cited as the
			 Huntington’s Disease Parity Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Huntington’s
			 Disease is a progressive degenerative neurological disease that causes total
			 physical and mental deterioration. In the United States, approximately 30,000
			 individuals are affected by Huntington’s Disease, along with another 200,000
			 individuals who are genetically at risk. There is no effective
			 treatment in terms of halting or slowing the progression of the disease.
			(2)Clinical
			 indicators of Huntington’s Disease include—
				(A)loss of ability to
			 control bodily movements;
				(B)loss of ability to
			 think or act quickly, inability to learn new material, and loss of memory;
			 and
				(C)behavioral or
			 psychological problems, including personality changes, irritability, mood
			 swings, anxiety, obsessive-compulsive behavior, inability to concentrate,
			 decreased motivation, and severe depression.
				(3)Adult-onset
			 Huntington’s Disease typically results in the development of symptoms in
			 individuals between 30 and 50 years of age. Late-onset Huntington’s Disease is
			 characterized by development of symptoms after 50 years of age and is usually
			 associated with a milder course of the disease. Juvenile Huntington’s Disease
			 affects individuals who have yet to attain 19 years of age and progresses at a
			 more rapid rate.
			(4)Because of the incapacitating nature of
			 Huntington’s Disease, individuals living with this illness, including those in
			 the early stages of the disease, are unable to retain employment. As a result,
			 many such individuals rely solely on Social Security Disability
			 Insurance.
			(5)Despite
			 significant advances in medicine and a greater understanding of Huntington's
			 Disease, the Social Security Administration has not comprehensively revised its
			 rules for the medical evaluation of neurological disabilities since 1985. The
			 designation of this disease by the Social Security Administration as
			 Huntington’s Chorea is both outdated and medically inaccurate,
			 as this term fails to recognize the behavioral and cognitive impact of
			 Huntington's Disease, while also providing an incomplete characterization of
			 the full spectrum of Huntington’s Disease for purposes of Social Security
			 Disability Insurance and the Medicare program.
			(6)After qualifying
			 for Social Security Disability Insurance, individuals with Huntington’s Disease
			 must wait another 24 months before receiving benefits under the Medicare
			 program, despite the fact that such individuals often become incapacitated
			 before reaching the age-eligibility requirement under the Medicare program of
			 65 years of age.
			(7)In 2000, the
			 Centers for Medicaid & Medicare Services waived the 24-month waiting period
			 requirement for people disabled by amyotrophic lateral sclerosis
			 (ALS), a degenerative neurological condition that is similar to
			 Huntington’s Disease.
			(8)In light of the
			 outdated Social Security Disability Insurance guidelines for Huntington’s
			 Disease and the significant cognitive, behavioral, and physical incapacitation
			 faced by individuals with this disease, there is an urgent need for a revision
			 of the medical and evaluation criteria used by the Social Security
			 Administration in determining whether such individuals are disabled, as well as
			 removal of the 24-month waiting period for coverage under the Medicare program
			 for such individuals, similar to the existing exemption for individuals who
			 have been diagnosed with ALS.
			3.Revision of
			 medical and evaluation criteria for evaluating disability caused by adult-onset
			 and juvenile Huntington’s Disease
			(a)In
			 generalFor purposes of
			 determinations of cognitive, behavioral, and physical disability under titles
			 II and XVI of the Social Security Act, the Commissioner of Social Security, in
			 consultation with the National Institute of Neurological Disorders and Stroke,
			 the National Institutes of Health, and other relevant organizations with
			 medical expertise relating to Adult-Onset and Juvenile Huntington’s Disease,
			 shall, not later than 180 days after the date of the enactment of this
			 Act—
				(1)amend section
			 11.00 of part A of the Listing of Impairments (relating to neurological
			 impairments of adults) by—
					(A)providing medical
			 and evaluation criteria for Huntington’s Disease; and
					(B)striking
			 Huntington’s Chorea each place it appears;
					(2)amend section
			 12.00 of part A of the Listing of Impairments (relating to mental disorders of
			 adults) by providing medical and evaluation criteria for Huntington’s
			 Disease;
				(3)amend section
			 111.00 of part B of the Listing of Impairments (relating to neurological
			 impairments of children) by providing medical and evaluation criteria for
			 Juvenile Huntington’s Disease; and
				(4)amend section
			 112.00 of part B of the Listing of Impairments (relating to mental disorders of
			 children) by providing medical and evaluation criteria for Juvenile
			 Huntington’s Disease.
				(b)Listing of
			 ImpairmentsFor purposes of
			 this section, the term Listing of Impairments means appendix 1 to
			 subpart P of part 404 of title 20 of the Code of Federal Regulations.
			4.Waiver of
			 24-month waiting period for coverage under Medicare program for individuals
			 diagnosed with Huntington's Disease
			(a)In
			 GeneralSection 226(h) of the Social Security Act (42 U.S.C.
			 426(h)) is amended, in the matter preceding paragraph (1), by inserting
			 or Huntington’s Disease (HD) after amyotrophic lateral
			 sclerosis (ALS).
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to benefits
			 under title XVIII of the Social Security Act with respect to items and services
			 furnished in months beginning after the date of the enactment of this
			 Act.
			
